DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 16, 2021 have been fully considered but they are not persuasive. Applicant argues that “the pressing step of Hirata is performed to uniform the thickness of the metal plate 30” and this “is different from the correcting step recited in amended independent claim 3”.
The examiner respectfully disagrees. It appears that Applicant is equating the thickness of the corrugated fin to be the height. As disclosed in column 5 lines 8-12, Hirata discloses the height of the bulging portions 34 (which are formed during the shaping step) are reduced in a second pressing step (this step is equivalent to the claimed correcting step) to achieve the final bulging portions 31. Additionally, figure 8 shows the sidewall is still slightly smaller in thickness then the peaks and valley portions (31). Therefore Hirata does meet the correcting a “thickness” of the fin while keeping the thickness of the metal plate 30.
With regards to Applicant’s argument that “Itoh et al fails to disclose, teach or suggest, at least Applicant’s recited shaping step and correcting step. It is noted that Itoh et al is relied upon as a teaching to illustrate that a pressing device and a roller devices are known equivalents within the art for forming corrugations within a metal sheet. Therefore substituting the pressing device for a roller device would be well within the realm of one having ordinary skill in the art at the time of the invention. 
Claim Objections
Claim 3 is objected to because of the following informalities:  the claim limitation “in which the peak portions and the valley portions have been formed” and “after the shaping” appears to be redundant .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 3, the claim states “correcting a thickness of the corrugated fin...while keeping the thickness of the metal plate by sandwiching the metal plate...after the shaping”, this renders the claim indefinite since it is unclear how the thickness of the metal plate is to be kept (e.g. maintained) when the metal plate is being sandwiched as well. Additionally, it is unclear how the sandwiching is to be performed on the metal plate after the shaping when the metal plate has been formed into the corrugated shape in the shaping step. For examination purposes the examiner is interpreting the claimed step as follows: correcting a thickness of the corrugated fin....while maintaining the thickness of the metal plate by sandwiching the corrugated fin between a third roller and a fourth roller. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 10,384,250) in view of Itoh et al (US 2007/0255213).
In reference to claim 3, Hirata discloses a method of manufacturing a corrugated fin [see figures 1 & 2] in which peak portions (311) and valley portions (311) extending along a first direction [see figure 2, direction into the page] are arranged alternately in a second direction [see figure 2, direction along the page] perpendicular to the first direction, the method comprising
preparing a metal plate (30) that has a flat shape [see figure 3],
shaping the metal plate (30) into a corrugated shape by sandwiching the metal plate by a first die (11) and a second die (12),
wherein the shaping includes compressing at least a part of the metal plate that is to be inclined portions (34 by the first die (11) and the second die (12) such that a thickness of the metal plate at each apex of the peak portions (341) and the valley portions (341) us larger than a thickness of the inclined portions (342) of the metal plate that connects the peak portions and the valley portions adjacent to each 
correcting a thickness of the corrugated fin between the peak portions and the valley portions to uniform the thickness of the corrugated fin while maintaining the thickness of the metal plate by sandwiching the corrugated fine, in which the peak portions (311) and valley portions (311) have been formed, by a third die (21) and a fourth die (22) after the shaping step [see col. 5 lines 1-14].
Hirata discloses the invention substantially as claimed except for wherein the forming of the corrugated shape is performed by rollers.
However, Itoh et al teaches it is well known within the corrugation art that the use of forming die and forming rollers are known forming equivalents for transforming a flat metal plate into a corrugated shape [see paragraph 0052].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the forming die of Hirata with forming rollers, as taught by f Itoh et al that forming dies and rollers are equivalent corrugation forming tools, in order to obtain the predictable results of forming a corrugated shape within the metal sheet [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].
	In reference to claim 4, Hirata further discloses in the shaping step, portions of the metal plate that are to be the peak portions and valley portions are not compressed by the first die and the second die [see figure 4, portions 341 are not compressed by dies 11, 12].
Therefore the combination further discloses in the shaping step, portions of the metal plate that are to be the peak portions and valley portions are not compressed by the first roller and the second roller.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/Debra M Sullivan/
Primary Examiner, Art Unit 3725